UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1344


HENRY M. BURGESS, JR.,

                Plaintiff - Appellant,

          v.

COSTCO WHOLESALE CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cv-01678-RBH)


Submitted:   July 10, 2013                       Decided:   July 18, 2013


Before SHEDD and    AGEE,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry M. Burgess, Jr., Appellant Pro Se. Diana Sarju Kim, John
Thomas Murray, SEYFARTH SHAW, LLP, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry   M.   Burgess,      Jr.    appeals   the    district     court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment to the Defendant in his civil action.

We   have   reviewed      the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Burgess v. Costco Wholesale, No. 4:10-cv-01678-RBH

(D.S.C. Feb. 21, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court    and    argument      would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                         2